Appeal Dismissed and Memorandum Opinion filed August 30, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00694-CR

               BRODERICK RECHARD STOKES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1159870

                 MEMORANDUM                     OPINION
      Appellant Broderick Rechard Stokes pleaded guilty to theft. The trial court
sentenced him on May 21, 2008, to 300 days’ confinement in state jail. Appellant
filed a notice of appeal from the judgment on July 27, 2018.

      We lack jurisdiction over this appeal because the notice of appeal was not
filed timely. A defendant’s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal. Id.

      Appellant’s notice of appeal was filed more than ten years after the sentence
was imposed. Therefore, the appeal was not timely perfected.

      Accordingly, we DISMISS the appeal.



                                    PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2